                  Case 1:20-cv-03631-AJN Document 17
                                                  16 Filed 11/04/20
                                                           11/03/20 Page 1 of 2

                                  RAAB, STURM & GANCHROW, LLP
                                                 COUNSELORS AT LAW
                                            2125 CENTER AVENUE, SUITE 100
                                             FORT LEE, NEW JERSEY 07024
                                                Tel: (201)292-0150
                                                 FAX: (201)292-0152
     RONALD RAAB*                                                                       MAURA E. BREEN***
     IRA A. STURM****                                                                   SAMUEL R. BLOOM*****
     ARI D. GANCHROW**

            ————
   * ADMITTED IN NY
  **ADMITTED IN NY AND NJ
 ***ADMITTED IN NY AND CT                                                   11/4/20
****ADMITTED IN NY AND FLA
*****ADMITTED IN NY, NJ AND MD



                                                                       November 3, 2020

 VIA ECF ELECTRONIC FILING
 Hon. Alison J. Nathan, U.S.D.J.
 United States District Court, Southern District of New York
 United States Courthouse
 40 Foley Square, Courtroom 906
 New York, N.Y. 10007

              Re:         Building Service 32BJ Health Fund, et al. v. Ubaldo C. Vargas
                          Civ. Action No. 20-3631

 Dear Judge Nathan:

         Our firm is counsel for the Plaintiffs (the “Funds”) in the above-referenced matter. The
 parties request that Defendant Ubaldo Vargas’ deadline to answer the Complaint be extended
 thirty (30) days, to November 30, 2020. This deadline has not been previously extended. The
 parties also ask that the Initial Conference be moved to a date after November 30, 2020. This
 Conference was postponed once previously.

         This weekend, counsel for the Funds spoke with Defendant, a to date unrepresented sole
 proprietor. The parties continue to work to resolve the payroll compliance audit issue that is the
 subject matter of this litigation. Although Defendant has not appeared or retained counsel, he is
 in communications with the Funds, the Funds’ Auditor, and Funds’ counsel. The parties ask that
 the deadline be extended so that this matter may either settle in the coming weeks or allow
 Defendant time to appear in the litigation for resolution on the merits. Given that the Conference
 would necessitate participation of all parties, the Funds ask that this deadline be extended as
 well.

        Thank you for your attention to this matter. If you have any questions or concerns, please
 do not hesitate to contact the undersigned.
                                                               The parties' joint request to extend Defendant's
                                                  11/4/20      deadline to respond to the Complaint to November
              .                                                30, 2020 is hereby granted. In light of this extension,
                                                               the initial pre-trial conference scheduled for
                                                               November 20, 2020 is hereby adjourned to December
                                                               11, 2020 at 3:45 p.m.
                                                               SO ORDERED.
        Case 1:20-cv-03631-AJN Document 17
                                        16 Filed 11/04/20
                                                 11/03/20 Page 2 of 2

                                               Respectfully submitted,


                                               /s/ Samuel R. Bloom
                                               Samuel R. Bloom


cc:   Ubaldo C. Vargas (via regular mail)
